DETAILED ACTION
This final Office action is in response to the claims filed on June 13, 2022.
The amendments to the specification filed June 13, 2022 have been approved.
Status of claims: claims 1-13, 15-21, and 23 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,801,236. 
Although the claims at issue are not identical, they are not patentably distinct from each other because US 10801236 claims:
a hatch arrangement for a motor vehicle including a vehicle body, the hatch arrangement comprising: (see lines 1-3 of claim 1)
a hatch leaf pivotably coupled to the vehicle body and movable about a hatch axis between an open hatch position and a closed hatch position; (see lines 2-5 of claim 1)
a hatch lock arranged on the hatch leaf and including, (see line 6 of claim 1)
a hatch lock catch configured to engage a hatch lock striker to retain the hatch leaf to the vehicle body when the hatch lock is in a primary latch position and a secondary latch position and to disengage the hatch lock striker when the hatch lock is in an open latch position; (see lines 7-10 of claim 1) and 
a hatch drive arrangement configured to move the hatch leaf and including (see lines 5-6 of claim 1)
a cinching system configured to move the hatch lock catch from the secondary latch position to the primary latch position, and including, (see lines 10-12 of claim 1)
a force transfer arrangement including a transfer element, coupled to the hatch drive arrangement, and a Bowden cable connecting the transfer element to the hatch lock catch, (see lines 14-20 of claim 1)
wherein the force transfer arrangement is configured to transfer a force exerted by the hatch drive arrangement to the hatch lock catch, (see lines 14-20 of claim 1)
and wherein when the hatch leaf is in the closed hatch position, the hatch drive arrangement is free from pulling forces between the transfer element and the vehicle body, (see lines 24-26 of claim 11) as recited in claim 1. 
Although US 10801236 fails to explicitly claim “movable about a hatch axis” but instead claims “movable around a hatch axis” with regard to the hatch leaf, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of 10801236 to “movable around a hatch axis” for clarity.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
On page 10 of the applicant’s response filed June 13, 2022, the applicant contends the following:

    PNG
    media_image1.png
    342
    674
    media_image1.png
    Greyscale

The examiner respectfully disagrees. A secondary reference is not required for a non-statutory double patenting rejection. However, to expedite prosecution and for clarity of record, the examiner has clarified the double patenting rejection above with specific line by line citations of where at least claim 1 is recited in the claims of US 10801236 as well as a motivation statement with regard to swapping “movable about” with “movable around.”
The examiner agrees with applicant’s assertion on page 11 of the applicant’s response that Stanic does not explicitly “disclose the features that in the closed hatch position of the hatch leaf the hatch arrangement is free from pulling forces between the transfer element and the vehicle body.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634